Citation Nr: 1617847	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  14-09 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to an initial compensable rating for left hand degenerative changes.
 
2. Entitlement to an initial compensable rating for right hand degenerative changes.

3. Entitlement to a rating greater than 10 percent for right knee degenerative arthritis with limitation of motion.
 
4. Entitlement to a total disability rating based on individual unemployability (TDIU).
 

REPRESENTATION

Appellant represented by:	Robert C. Brown Jr., Attorney



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1951 to February 1952. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

In January 2012, a videoconference hearing was held before the undersigned. In March 2012, the Board remanded the appeal for additional development. The Board again remanded the issues on appeal for further development in April 2015. 

In May 2013, the RO granted service connection for degenerative changes of the right and left hands. The RO also implemented the grant of a separate 10 percent rating for right knee degenerative arthritis with limitation of motion. 

The Board's April 2013 decision as to the rating assigned for right knee degenerative arthritis based on limitation of motion is final. See 38 U.S.C.A. § 7104 (West 2014). Nonetheless, following implementation of the grant, the RO accepted a notice of disagreement as to the rating assigned. A statement of the case was furnished on this issue in March 2014 and the Veteran submitted a timely Form 9. He also testified at another videoconference hearing before the undersigned in February 2015. Accordingly, the Board accepts jurisdiction of this issue. See Percy v. Shinseki, 23 Vet. App. 37 (2009) (by treating the matter as if it were part of the timely filed Substantive Appeal, VA waived any objections it might have had to the timeliness of filing).

The Boards notes that in a January 2016 substantive appeal, the Veteran requested another videoconference hearing. However, as mentioned, the Veteran already has been provided a hearing before the Board in February 2015, and claimants are only entitled to one hearing concerning a particular issue. See 38 C.F.R. § 20.700(a) (2015). Additional hearings are discretionary. The hearing in February 2015was regarding the issues on appeal. The Veteran has not identified any reason why that hearing was inadequate or specified what additional evidence he would present during an additional hearing. See Bryant v. Shinseki, 23 Vet. App. 488 (2010), citing 38 C.F.R. § 3.103(c)(2). Consequently, the required good cause has not been shown for permitting an additional hearing concerning this identical issue.

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Throughout the appeal, the service connected right knee disability is manifested by degenerative joint disease based on x-ray evidence, noncompensable limitation of motion and painful motion of a major joint; there is no evidence of ankylosis or severe recurrent instability or subluxation at any time during the appeal.

2. The Veteran's left hand was confirmed with degenerative arthritis and objective evidence of pain in a July 25, 2013 VA medical examination. 

3. The Veteran's right hand confirmed with degenerative arthritis and objective evidence of pain in a July 25, 2013 VA medical examination.


CONCLUSIONS OF LAW

1. The criteria for an initial evaluation in excess of 10 percent for the service-connected degenerative arthritis of the right knee on the basis of limitation of motion have not been met during the entire period of the appeal. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Codes 5003, 5257, 5260, 5261 (2015). 

2. The criteria for a separate 10 percent rating for left hand degenerative changes, effective July 25, 2013 have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014), 38 C.F.R. § 4.71a, Diagnostic Code 5003, 5010, 5024, 5229 (2015).

3. The criteria for a separate 10 percent rating for right hand degenerative changes, effective July 25, 2013 have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014), 38 C.F.R. § 4.71a, Diagnostic Code 5003, 5010, 5024, 5229 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met. By correspondence dated in April 2010 and May 2010, VA notified the Veteran of the information and evidence needed to substantiate and complete a claims, to include what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain. The letters also provided notice as to how VA assigns disability ratings and effective dates. 

VA also satisfied its duty to assist. The claims file includes medical records, and the statements of the Veteran in support of his claim. The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain. 

VA examinations were obtained October 2015, July 2013, and May 2012. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the Veteran has been afforded adequate VA examinations. The reports include clinical examinations and the Veteran's reported symptoms. The report provides findings relevant to the criteria for rating the disability at issue. Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (citing Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012). Martinak v. Nicholson, 21 Vet. App. 447 (2007).

The Veteran provided testimony at Board hearings. The undersigned's actions at the hearings supplemented the VCAA and complied with any hearing related duties. 

In summary, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of the adjudication of the issues decided herein. See 38 C.F.R. § 3.159(c) (2014). 

Right knee degenerative arthritis with limitation of motion

Legal Criteria

Rating Disabilities in General

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015). When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. Id.  § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition. It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history. Id.  § 4.1. Nevertheless, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating Musculoskeletal Disabilities

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.40 and 4.45 (2015), see also DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995). Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59 (2015). The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement. Id.  § 4.45.

However, pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss. Pain may cause a functional loss but itself does not constitute functional loss; rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss. Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).

Degenerative or traumatic arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, a 10 percent evaluation will be assigned where there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups. A 20 percent evaluation will be assigned where there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations. 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5024 (2015).

Flexion and Limitation of the Lower Extremity

DC 5260 provides a noncompensable rating when flexion is limited to 60 degrees or more. A 10 percent rating is warranted for leg flexion limited to 45 degrees. A 20 percent evaluation is for leg flexion limited to 30 degrees. A 30 percent evaluation is for leg flexion limited to 15 degrees. 

DC 5261 provides a noncompensable rating when extension is limited to 5 degrees or less. A 10 percent rating is warranted for leg extension limited to 10 degrees. A 20 percent evaluation is for leg extension limited to 15 degrees. A 30 percent evaluation is for leg extension limited to 20 degrees. A 40 percent evaluation is for leg extension limited to 30 degrees. A 50 percent evaluation is for leg extension limited to 45 degrees. 

In VAOPGCPREC 9 - 2004 (Sept. 17, 2004), it was held that a claimant who had both limitation of flexion and limitation of extension of the same leg must be rated separately under Diagnostic Codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg. As such, if the evidence of record reflects compensable loss of both flexion and extension of either leg, the Veteran would be entitled to the combined evaluation under Diagnostic Codes 5260 and 5261, per the combined ratings table in 38 C.F.R. § 4.25 . 

Instability of the Knee

Instability of the knee and limitation of motion of the knee are two separate disabilities. As such, it is permissible to award separate ratings under both a range of motion code and an instability code (DC 5257), without violating the prohibition on pyramiding. See VAOPGCPREC 23-97. DC 5257 is predicated on instability, rather than limitation of motion, therefore, an analysis under DeLuca does not apply. See Johnson  v. Brown, 9 Vet. App. 7 (1996). 

Under DC 5257, for recurrent subluxation or lateral instability of the knee, a 10 percent evaluation is warranted for slight knee impairment. A 20 percent evaluation is warranted for moderate knee impairment. A 30 percent evaluation is warranted for severe knee impairment. 

Words such as "mild", "slight", "moderate", "marked", and "severe" are not defined in the VA Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the issues on appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Board's April 2013 decision as to the rating assigned for right knee degenerative arthritis based on limitation of motion is final. See 38 U.S.C.A. § 7104 (West 2014). In that decision, the Board found that a rating for in excess of 10 percent for right knee degenerative arthritis based on limitation of motion was not warranted. As that issue is final, the Board will focus on the evidence subsequent to the April 2013 decision.

During the February 2015 Board hearing, the Veteran asserted that his right knee has worsened. The Veteran was subsequently provided a VA medical examination in October 2015. The examination report reflects the Veteran's right knee with flexion at o to 120 degrees with objective evidence of pain, extension at 120 to 0 degrees, with no additional range of motion loss on repetitive testing. Further, the examination report notes no evidence of crepitus, normal muscle strength, no ankylosis, no instability, and no subluxation.

The current 20 percent rating for the right knee disability is pursuant to Code 5257 and is based on the moderate subluxation noted by the QTC VA examiner in September 2010. There is no evidence that there was ever subluxation to the point where it is considered severe or evidence of severe instability. Subsequent medical examinations found no evidence of right knee instability or subluxation. As noted previously, the September 2010 examiner found only moderate subluxation. In the absence of severe recurrent subluxation or instability a higher rating of 30 percent is not assignable under this code. As such, the previous assigned 20 percent rating for right knee meniscal debridement remains unchanged.

A rating under DC 5256 is not for application because the evidence of record is against a finding of ankylosis. Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure." Colayong v. West, 12 Vet App 524   (1999) (citing Dorland's Illustrated Medical Dictionary (28TH Ed. 1994) at 86).The medical evidence reflects that the Veteran's right knee range of motion is at least 0 to 120 degrees, the evidence is against a finding of ankylosis; thus, a rating under DC 5256 is not warranted. 

A rating under DC 5258 is not warranted because the evidence does not reflect dislocated semilunar cartilage with frequent episodes of locking, pain and effusion into the joint. 

A rating under DC 5259 is not warranted because the evidence does not reflect symptoms in regard to the semilunar cartilage of the Veteran's right knee.

A rating under DC 5260 is not applicable, as the Veteran does not experience functional loss to a degree that would warrant a rating under this code. The clinical evidence reflects that the Veteran has at least 0 to 120 range of motion in regard to his right leg flexion.

A rating under DC 5261is not applicable, as the Veteran does not experience functional loss to a degree that would warrant a rating under this code. The clinical evidence reflects that the Veteran has a full range of motion in regard to right leg extension.

As noted above, the Veteran is not entitled to a compensable rating for limitation of motion. However, the Veteran is currently in receipt of a 10 percent evaluation for his right knee under DC 5010. Disabilities of traumatic arthritis substantiated by x-ray (DC 5010) are rated under DC 5003 (degenerative arthritis). Under DC 5003, arthritis based on x-ray findings will be rated on limitation of motion, or if noncompensable, assigned a 10 percent rating. The record reflects that the Veteran's degenerative joint disease has been substantiated by x-ray. Thus, the Veteran remains entitled to a 10 percent evaluation for his right knee under DC 5003/5010.

A rating under DC 5262 is not warranted because the evidence does not reflect that the Veteran has malunion or nonunion of the tibia and fibula.

A rating under DC 5263 is not warranted because the evidence does not show that he has acquired genu recurvatum.

Initial compensable rating for left and right hand degenerative changes

The Veteran's bilateral hand with degenerative arthritis has been rated as 10 percent disabling combined.

The Veteran was provided a VA medical examination in May 2012 which reflects bilateral finger joint arthritis, no evidence of painful motion, no limitation of motion, no finger gap, and no additional limitation on repetitive testing. 

The Veteran was provided another examination in July 2013. The examination reflects degenerative arthritis of the hands, no finger gap, and objective evidence of painful motion.

Based on the July 25, 2013 VA medical examination, the RO assigned a 10 percent disability rating under Diagnostic Code 5003 for the bilateral hands, effective July 25, 2013.

Based on the above, the Board finds that a separate disability rating of 10 percent for each hand is warranted. As noted above, degenerative arthritis established by x-ray findings will be rated at 10 percent where there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups. 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5024 (2015). Here, the Veteran's left and right hand each has been confirmed with degenerative arthritis and objective evidence of pain. As such, a separate 10 percent rating for each hand is warranted effective July 25, 2013, date reflecting both bilateral arthritis and objective pain.


Extraschedular 

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). An extra-schedular disability rating would be warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See Thun v. Peake, 22 Vet. App. 111 (2008). 38 C.F.R. § 3.321(b)(1).

The Board finds that the symptoms associated with the Veteran's right knee and bilateral hand disabilities are specifically contemplated within the diagnostic codes. In short, the rating criteria reasonably describe the Veteran's left knee disability symptomatology.

Moreover, the evidence does not reflect that the Veteran's disability has met the second prong of Thun (i.e. marked interference with employment or frequent periods of hospitalization). The Board determines that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to a separate rating of 10 percent disabling for left hand degenerative arthritis is granted, effective July 25, 2013.
 
Entitlement to a separate rating of 10 percent disabling for right hand degenerative arthritis is granted, effective July 25, 2013.

Entitlement to a rating greater than 10 percent for right knee degenerative arthritis with limitation of motion is denied.


REMAND

In December 2012, the RO granted service connection for rheumatic valvulitis and assigned a 100 percent total schedular rating effective the date of claim. As such, the RO determined that the issue of entitlement to TDIU was moot. 

In its April 2013 remand, the Board found that the issue was not moot and must be adjudicated. See Bradley v. Peake, 22 Vet. App 280 (2008). In Bradley, the United States Court of Appeals for Veterans Claims (Court) held that a TDIU rating could be warranted in addition to a schedular 100 percent evaluation, where the TDIU could be granted for a disability other than the disability for which a 100 percent rating was in effect, explaining that under such circumstances, there was no "duplicate counting of disabilities." Id. at 293. 

The Board remanded the issue of TDIU again in April 2015 for the adjudication of whether the Veteran is unemployable due to his service-connected orthopedic disabilities (degenerative arthritis of the right knee and degenerative changes of the right and left hands).

The claims folder reflects that the issue of TDIU was denied in a January 2016 rating decision. In the January 2016 substantive appeal, the Veteran's representative, indicated a disagreement with the January 2016 denial. However, the Veteran and his representative have not been provided a statement of the case in regard to the issue of TDIU. 

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that in circumstances where a NOD is filed, but an SOC has not been issued, the Board must remand the claim to the RO to direct that an SOC be issued. In the circumstances presented in this case, the RO must issue an SOC on the issue of entitlement to TDIU.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Issue a Statement of the Case to the Veteran and his representative pertaining to the claim of entitlement to TDIU. The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board. See 38 C.F.R. §§ 20.200, 20.202 and 20.302(b). If a timely substantive appeal is not filed, the claim should not be certified to the Board. If a timely substantive appeal is filed, the issue should be returned to the Board for further appellate consideration, if appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


